Title: To James Madison from William Lewis, 6 September 1808
From: Lewis, William
To: Madison, James



Dear Sir,
Philada. Sept. 6: 1808

Understanding that a Messenger is about to be dispatched by our Government to France on publick business, and supposing Nicholas Biddle esquire, a proper person to be trusted on such an Occasion, I have Conversed on the Subject with his father Charles Biddle esquire, and find, that it would be very agreeable to him as well as to his Son, for the latter to have the appointment if it is of such a nature as I suppose it to be.  He is a young Gentleman of fine natural talents, highly improved by study and education, and in whose honor and prudence the greatest Confidence may be safely reposed.  In addition to this, he is not destitute of experience, for he went with my friend General Armstrong to France as his private Secretary, and remained with him for a Considerable time, I believe in a pretty efficient Capacity.  As a Mere bearer of written instructions, which could as well be carried by any other person of Care and fidelity, I would not mention him to you, but if more than this is intended, and if it requires such qualifications as have been mentioned, I assure you, that I know no young Gentleman of superior worth, or who possesses them in a more eminent degree than Mr. Nicholas Biddle.
With my best wishes for your health and happiness, as well as for that of your good Lady, to whom I beg you will make my Best Compliments I am dear Sir your faithful friend and Obedient servant

W. Lewis

